MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be                                       FILED
regarded as precedent or cited before any                               Oct 10 2018, 9:12 am

court except for the purpose of establishing                                CLERK
                                                                        Indiana Supreme Court
the defense of res judicata, collateral                                    Court of Appeals
                                                                             and Tax Court
estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
Brian A. Karle                                           Curtis T. Hill, Jr.
Ball Eggleston, PC                                       Attorney General of Indiana
Lafayette, Indiana                                       Henry A. Flores, Jr.
                                                         Deputy Attorney General
                                                         Indianapolis, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

Jonathan M. Fuchs,                                       October 10, 2018
Appellant-Defendant,                                     Court of Appeals Case No.
                                                         18A-CR-271
        v.                                               Appeal from the Tippecanoe
                                                         Superior Court
State of Indiana,                                        The Honorable Steven Meyer,
Appellee-Plaintiff.                                      Judge
                                                         Trial Court Cause No.
                                                         79D02-1610-F1-17



Riley, Judge.




Court of Appeals of Indiana | Memorandum Decision 18A-CR-271 | October 10, 2018                 Page 1 of 16
                                STATEMENT OF THE CASE
[1]   Appellant-Defendant, Jonathan Fuchs (Fuchs), appeals his conviction for one

      Count of child molesting, as a Level 1 felony, Ind. Code § 35-42-4-3(a); and one

      Count of child molesting, as a Level 4 felony, I.C. § 35-42-4-3(b).


[2]   We affirm.


                                                   ISSUES
[3]   Fuchs presents two issues on appeal, which we restate as the following:


      (1) Whether the State presented sufficient evidence beyond a reasonable doubt

      to support Fuchs’ convictions; and


      (2) Whether Fuchs’ aggregate sentence is inappropriate in light of the nature of

      the offenses and his character.


                      FACTS AND PROCEDURAL HISTORY
[4]   In 2016, B.S. (Mother), her boyfriend (Boyfriend), and her four children,

      including seven-year-old K.S., resided in a four-bedroom house in Tippecanoe

      County, Indiana. The biological father to Mother’s children is M.S. (Father),

      and Mother and Father have “a split custody schedule.” (Transcript Vol. II, p.

      123). Father resides with his long-term girlfriend (Girlfriend), and when the

      children visit, Girlfriend cares for them.


[5]   Fuchs and Mother are friends. In the summer of 2016, Fuchs would visit

      Mother’s house, and K.S. encountered Fuchs during those visits. That same


      Court of Appeals of Indiana | Memorandum Decision 18A-CR-271 | October 10, 2018   Page 2 of 16
      summer, Fuchs moved into Mother’s home and began renting the blue

      bedroom. Fuchs appears to have groomed K.S. by buying K.S. toys and

      clothes, taking him to restaurants, and playing with him in the house. One time

      when K.S. was in Fuchs’ bed “in the blue bedroom,” Fuchs placed his hands on

      K.S.’ penis and also used his “mouth” to suck K.S.’ “private part.” (Tr. Vol. II,

      p. 79). On another occasion, while K.S. was in his bedroom, Fuchs led K.S.

      into the closet where he pulled down his pants and showed his penis to K.S.

      According to K.S., Fuchs’ “private area . . . had red dots and black hair.” (Tr.

      Vol. II, p. 81). After showing his penis to K.S., Fuchs pulled down K.S.’ pants

      and “used his hands . . . to hold [K.S.’] private part.” (Tr. Vol. II, p. 83).

      Fuchs advised K.S. to keep his actions “secret.” (Tr. Vol. II, p. 86). K.S.

      indicated that when the molestations occurred, Mother, Boyfriend, and his

      siblings, were all present at the house; however, “they were probably

      downstairs.” (Tr. Vol. II, p. 88).


[6]   On October 13, 2016, while K.S. and his siblings were at Father’s and

      Girlfriend’s house, Girlfriend initiated a conversation with the children “about

      body safety.” (Tr. Vol. II, p. 97). Girlfriend advised the children that “if

      someone were to touch them” in their “private area,” they should report the

      incident. (Tr. Vol. II, pp. 97, 98). After her talk, Girlfriend observed K.S.’

      “facial expression” change, and K.S. “looked like he [had] just” seen “a ghost.”

      (Tr. Vol. II, p. 99).


[7]   On October 14, 2016, the next day, Father and Girlfriend took K.S. to the

      Tippecanoe County Sherriff’s Department, but they were referred to the

      Court of Appeals of Indiana | Memorandum Decision 18A-CR-271 | October 10, 2018   Page 3 of 16
      Heartford House, a child advocacy center, for a forensic interview. After the

      interview, Father took K.S. to Riley Children’s Hospital for a sexual assault

      examination.


[8]   On October 17, 2016, Detective Matthew Budreau (Detective Budreau)

      executed a search warrant at Mother’s home. Detective Budreau informed

      Fuchs that he was investigating claims of child molesting. Fuchs agreed to be

      questioned and drove himself to the sheriff’s department. After he was read his

      Miranda rights, Fuchs stated that he loved and cared for K.S., and at times, he

      would go to K.S.’ bedroom to play with him, and he often helped K.S. build a

      “fort” in the closet. (State’s Exh. 1R. at 15:00). He added that he would also

      “snuggle” with K.S. at bedtime. (State’s Exh. 1R at 06:35). While Fuchs

      consistently denied any inappropriate sexual contact with K.S., he stated that

      he frequently bathed K.S., and one time, he accidently “touched” K.S.’ penis,

      while dressing K.S. (State’s Exh. 1R at 06:35).


[9]   On October 24, 2016, the State filed an Information, charging Fuchs with

      Count I, child molesting, a Level 1 felony; Counts II, III, and IV, child

      molesting, Level 4 felonies; and Count V, child solicitation, a Level 5 felony. A

      three-day jury trial was conducted on November 14 through November 16,

      2017. At the close of the State’s evidence, Fuchs moved for a directed verdict

      on Counts III through V, which the trial court granted. Thereafter, the jury

      returned guilty verdicts for Count I, Level 1 felony child molesting, and Count

      II, Level 4 felony child molesting. On January 8, 2018, the trial court sentenced

      Fuchs to the Department of Correction to serve thirty-four years on Count I, a

      Court of Appeals of Indiana | Memorandum Decision 18A-CR-271 | October 10, 2018   Page 4 of 16
       consecutive term of eight years on Count II, for an aggregate sentence of forty-

       two years, however, the trial court suspended ten years of his aggregate

       sentence to probation.


[10]   Fuchs now appeals. Additional facts will be provided as necessary.


                               DISCUSSION AND DECISION
                                         I. Sufficiency of the Evidence

[11]   Fuchs claims that there was insufficient evidence to convict him of one Count

       of child molesting as a Level 1 felony and one Count of child molesting as a

       Level 4 felony. When reviewing a claim of insufficient evidence, it is well

       established that our court does not reweigh evidence or assess the credibility of

       witnesses. Walker v. State, 998 N.E.2d 724, 726 (Ind. 2013). Instead, we

       consider all of the evidence, and any reasonable inferences that may be drawn

       therefrom, in a light most favorable to the verdict. Id. We will uphold the

       conviction “‘if there is substantial evidence of probative value supporting each

       element of the crime from which a reasonable trier of fact could have found the

       defendant guilty beyond a reasonable doubt.’” Id. (quoting Davis v. State, 813

       N.E.2d 1176, 1178 (Ind. 2004)).


[12]   To convict Fuchs of Level 1 felony child molesting as charged, the State was

       required to prove beyond a reasonable doubt that Fuchs, a person of at least

       twenty-one years of age, knowingly or intentionally performed other sexual

       conduct with K.S., a child under fourteen years of age. I.C. § 35-42-4-3(a).

       Other sexual conduct includes “an act involving . . . a sex organ of one (1)

       Court of Appeals of Indiana | Memorandum Decision 18A-CR-271 | October 10, 2018   Page 5 of 16
       person and the mouth . . . of another person.” I.C. § 35-31.5-2-221.5. As for

       Fuchs’ Level 4 felony child molesting conviction, the State was required to

       establish that he, “with a child under fourteen (14) years of age, perform[ed] or

       submit[ted] to any fondling or touching, of either [K.S. or himself], with intent

       to arouse or to satisfy the sexual desires of either [K.S. or himself.]” I.C. § 35-

       42-4-3(b). On appeal, Fuchs challenges the identification evidence, arguing that

       K.S. was unable to state whether he was present in the courtroom.


[13]   At Fuchs’ trial, referring to Fuchs by his first name—i.e., Jonathan—the State

       asked K.S. the following questions


               Q. And do you know a person named Jonathon [sic] Fuchs? . . .


               A. Yes.


               ***


               Q. Okay. Now how do you know Jonathon [sic] Fuchs?


               A. Well I met him first thing whenever he came over at our
               house.


               Q. And, whose house was that?


               A. My mom’s.


               Q. And do you see the person you know as Jonathon Fuchs
               sitting in the courtroom today?



       Court of Appeals of Indiana | Memorandum Decision 18A-CR-271 | October 10, 2018   Page 6 of 16
               A. No, not right now.


               Q. Okay. Now, did Jonathon, when Jonathon lived at your
               mom’s house, what color bedroom did he stay in?


               A. A blue one.


       (Tr. Vol. II, p. 77). Based on K.S.’ response that he could not state whether

       Fuchs was present in the courtroom, Fuchs posits that the evidence was

       insufficient to support his child molesting convictions. In advancing his claim,

       Fuchs relies on J.Y. v. State, 816 N.E.2d 909 (Ind. Ct. App. 2004), trans. denied.


[14]   In J.Y., the victim, an African-American eight-year-old girl, was riding her bike

       in the alley behind her house in South Bend, Indiana, when she encountered

       two Caucasian, teenage boys who were brothers. Id. at 911. One or both of the

       boys forced the victim into a van parked off of the alley. Id. Inside the van, the

       younger brother removed the victim’s clothes, began to rub his penis on the

       outside of the victim’s vagina, and ejaculated onto her abdomen and the van’s

       seat cushion. Id. During that time, the older brother was standing right outside

       the van. Id. When the younger brother exited the van, the older brother

       entered the van and began rubbing his penis on the outside of the victim’s

       vagina. Id. The victim shouted out “No!,” and the boy stopped without

       ejaculating. Id. The victim then exited the van and went home. Id. During an

       interview, the victim described the boys as Caucasian, teenage brothers, one of

       whom she thought was named Michael. Id. The police determined that three

       Caucasian, teenage brothers—T.Y., J.Y., and C.L.Y.—lived in the house

       Court of Appeals of Indiana | Memorandum Decision 18A-CR-271 | October 10, 2018   Page 7 of 16
       behind which the van was parked. Id. at 912. The police compiled a photo

       array consisting of six pictures, three of which were photos of the brothers. Id.

       The victim identified J.Y. and C.L.Y. from the array. Id. The police also

       located two semen stains in the van. Id. DNA testing revealed that C.L.Y. was

       the source of the semen. Id. The State subsequently filed delinquency petitions

       against J.Y. and C.L.Y., alleging two Counts of child molesting, one as a Class

       B felony and one as a Class C felony when committed by an adult. Id. At the

       factfinding hearings, the victim was not able to identify J.Y. or C.L.Y. as her

       assailants in court. Id. However, she was able to testify that they lived in a

       green house, and she identified a photograph of their house. Id. At the close of

       the evidence, J.Y. and C.L.Y. were adjudicated as delinquents. Id. J.Y. and

       C.L.Y. filed separate appeals.


[15]   In J.Y.’s appeal, we determined that the photo array was impermissibly

       suggestive because there were remarkable differences in appearance between

       J.Y. and his brothers and the other three boys, including their clothing and

       demeanor, and the difference in the quality and composition. Id. at 915. As

       such, we concluded that the juvenile court abused its discretion when it

       permitted the victim’s out-of-court identification of J.Y. into evidence. Id.

       Further, we found that the remaining evidence, including the fact that the

       victim had been unable to state whether J.Y. and C.L.Y. were present in the

       court room and the DNA evidence of the semen which only supported a

       reasonable inference that J.Y. could have been one of the two boys who might

       have committed the offense, was insufficient to prove that J.Y. was one of the

       Court of Appeals of Indiana | Memorandum Decision 18A-CR-271 | October 10, 2018   Page 8 of 16
       perpetrators. Id. at 916-17. Therefore, we reversed the adjudication of J.Y. as a

       delinquent.


[16]   In C.L.Y.’s appeal, however, we reached a different conclusion. Specifically,

       we determined that even if the suggestive photo array was not considered, the

       victims’ description of the perpetrators and their house, along with the presence

       of C.L.Y.’s semen in the van, was sufficient to prove that C.L.Y. was one of the

       perpetrators. C.L.Y. v. State, 816 N.E.2d 894, 904 (Ind. Ct. App. 2004), trans.

       denied.


[17]   Relying on the holding espoused in J.Y., Fuchs then argues


                 The same result is required in this case. Although it is true that
                 K.S. used Fuchs’s name at trial, it was done first at the prompting
                 of the deputy prosecuting attorney. [] Most importantly, K.S.
                 testified that the person K.S. referred to as “Jonathan” was not
                 present in the courtroom. [] The State made no other effort to
                 ask K.S. whether the perpetrator was present in the courtroom,
                 or to ask K.S. for a physical description of the perpetrator.


       (Appellant’s Br. pp. 14-15).


[18]   Turning to the present facts, we find J.Y. easily distinguishable and C.LY. more

       persuasive to the facts at hand. Unlike J.Y. and similar to C.L.Y., the State

       presented other corroborating evidence of Fuchs’ identity, and additional

       evidence connecting Fuchs to the crimes in question. During his interview with

       the police, Fuchs claimed that before he moved in at Mother’s house, he would

       visit frequently, and sometimes, he would spend the night. Prior to K.S.’


       Court of Appeals of Indiana | Memorandum Decision 18A-CR-271 | October 10, 2018   Page 9 of 16
       testimony that he was unable to locate Fuchs in the courtroom, K.S. stated that

       he first encountered “Jonathan Fuchs . . . whenever he came over at our

       house.” (Tr. Vol. II, p. 77). K.S. indicated that the house he was referring to

       was Mother’s home, and that Fuchs occupied the blue bedroom after moving

       in. Mother corroborated K.S.’ testimony.


[19]   During his interview with the police, Fuchs stated that while he lived at K.S.’

       house, he would sometimes “snuggle” with K.S., and also play with K.S. either

       in his bedroom or in K.S.’ bedroom closet building fortresses. (State’s Exh. 1R

       at 06:35). Additionally, Fuchs stated that he helped K.S. with his baths and

       would use a wash cloth to clean K.S.’ penis. Notwithstanding Fuchs’ claim

       that K.S. needed help with his baths, Mother testified that K.S. “could do most

       of . . . his bathing by himself” and “only needed help rinsing.” (Tr. Vol. III, p.

       33). Mother then testified that she was not always present when Fuchs

       provided care for K.S.


[20]   When the State showed K.S. drawings of the front and back sides of a boy and

       asked K.S. to circle the body part which he was referring to as his private part,

       K.S. circled the boys’ genitalia. When asked to detail the events that occurred

       in the blue bedroom, K.S. testified that while he was under the blanket “in

       Jonathon’s [sic] bedroom,” Fuchs sucked his private part. (Tr. Vol. II, p. 80).

       K.S. additionally stated that at another instance, Fuchs led him to his bedroom

       closet and revealed his penis to him. When asked “whose idea was it for you to

       see [Fuchs’] private part in the closet,” K.S. responded, “Jon’s.” (Tr. Vol. II, p.

       82). K.S. described Fuchs’ genitalia having “red dots and [] black hair,” (Tr.

       Court of Appeals of Indiana | Memorandum Decision 18A-CR-271 | October 10, 2018   Page 10 of 16
       Vol. II, p. 81). After Fuchs exposed his penis to K.S., he proceeded to pull

       down K.S.’ pants and then he touched K.S.’ penis. K.S. indicated that his

       entire family was “probably downstairs” when the incidents occurred. (Tr. Vol.

       II, p. 88). K.S. also testified that Fuchs requested him to keep his actions

       “secret.” (Tr. Vol. II 86). However, when he finally disclosed the molestation

       to Girlfriend, he “knew it was the right thing to do.” (Tr. Vol. II, p.92).


[21]   Here, we find that this is not a case in which the only evidence linking the

       assailant to the scene was the victim’s use of assailant’s first name, as occurred

       in J.Y. Notwithstanding K.S.’ inability to state if Fuchs was present in the

       courtroom, the State offered extensive corroborating evidence of probative

       value regarding the identity of Fuchs. K.S. testified that he knew Fuchs before

       he moved into Mother’s home, and after Fuchs moved in, Fuchs occupied the

       blue bedroom. Indeed, Girlfriend testified that Fuchs was the “only Jonathan

       Fuchs” that K.S. knew at the relevant time period, and following the body

       safety talk, K.S. disclosed to her that Fuchs had molested him. (Tr. Vol. II, p.

       101).


[22]   The State also presented evidence that Fuchs was able to spend time alone with

       K.S., which provided Fuchs with the opportunity to commit the crimes. In

       light of the foregoing, we conclude that there was sufficient corroborating

       evidence of probative value regarding the identity of Fuchs to convict Fuchs of

       one Count of child molesting as a Level 1 felony, and one Count of child

       molesting as a Level 4 felony.



       Court of Appeals of Indiana | Memorandum Decision 18A-CR-271 | October 10, 2018   Page 11 of 16
                                           II. Inappropriate Sentence

[23]   Fuchs also contends that his sentence is inappropriate in light of the nature of

       the offenses and his character. Indiana Appellate Rule 7(B) empowers us to

       independently review and revise sentences authorized by statute if, after due

       consideration, we find the trial court’s decision inappropriate in light of the

       nature of the offense and the character of the offender. Reid v. State, 876 N.E.2d

       1114, 1116 (Ind. 2007). The “nature of offense” compares the defendant’s

       actions with the required showing to sustain a conviction under the charged

       offense, while the “character of the offender” permits a broader consideration of

       the defendant’s character. Cardwell v. State, 895 N.E.2d 1219, 1224 (Ind. 2008);

       Douglas v. State, 878 N.E.2d 873, 881 (Ind. Ct. App. 2007). An appellant bears

       the burden of showing that both prongs of the inquiry favor a revision of his

       sentence. Childress v. State, 848 N.E.2d 1073, 1080 (Ind. 2006). Whether we

       regard a sentence as appropriate at the end of the day turns on our sense of the

       culpability of the defendant, the severity of the crime, the damage done to

       others, and a myriad of other considerations that come to light in a given case.

       Cardwell, 895 N.E.2d at 1224. Our court focuses on “the length of the aggregate

       sentence and how it is to be served.” Id.


[24]   The advisory sentence is the starting point the legislature has selected as an

       appropriate sentence for the crime committed. Abbott v. State, 961 N.E.2d 1016,

       1019 (Ind. 2012). For his Level 1 felony child molesting, Fuchs faced a

       sentencing range of twenty to forty years, with the advisory sentence being

       thirty years. I.C. § 35-50-2-4. The trial court sentenced Fuchs to thirty-four

       Court of Appeals of Indiana | Memorandum Decision 18A-CR-271 | October 10, 2018   Page 12 of 16
       years. For his Level 4 felony child molesting conviction, Fuchs faced a

       sentencing range of two to twelve years, with the advisory sentence being six

       years. I.C. § 35-50-2-5.5. The trial court sentenced Fuchs to a consecutive

       eight-year term, for an aggregate sentence of forty-two years, with ten years

       were suspended to probation.


[25]   Turning to the nature of his offenses, in the summer of 2016, Fuchs moved into

       Mother’s home. During his interview with the police, Fuchs claimed that while

       residing at Mother’s home, he assumed a caregiving role to K.S. and K.S.’

       siblings. Indeed, Mother had no reservations leaving K.S. and her other

       children in the care of Fuchs. In a span of two months, Fuchs appears to have

       groomed K.S. by buying him toys, taking him to restaurants, playing video

       games with him, and building forts in the bedroom closet. After Fuchs gained

       K.S.’ trust, he began molesting him. One time when K.S. was in Fuchs’

       bedroom, Fuchs pulled down K.S.’ pants and used using his mouth to perform

       oral sex on K.S. K.S. also described another incident where Fuchs led him to

       the closet, where Fuchs revealed his penis to him, and thereafter Fuchs touched

       his penis.


[26]   Concerning the character of the offender, Fuchs claims that he “has a strong

       work history,” has maintained “steady employment ever since graduating high

       school,” has “contributed to his community, volunteering as a soccer coach for

       many years,” and “[p]erhaps most importantly, [he] has absolutely no criminal

       history.” (Appellant’s Br. pp. 17-18) (italics in original). While fashioning

       Fuchs’ sentence, the trial court considered all these mitigating factors; however,

       Court of Appeals of Indiana | Memorandum Decision 18A-CR-271 | October 10, 2018   Page 13 of 16
       the trial court was “troubled” by the fact that Fuchs abused his position of trust

       with K.S. by molesting a vulnerable child. who was autistic and had behavioral

       problems. Fuchs’ acts of molesting a young child over whom he had a position

       of trust reflects poorly on his character, and that fact does not convince us that

       his sentences are inappropriate.


[27]   Fuchs further argues that the trial court’s imposition of consecutive sentences

       was inappropriate. The decision to impose consecutive sentences lies within

       the discretion of the trial court. Gross v. State, 22 N.E.3d 863, 869 (Ind. Ct.

       App. 2014), trans. denied. A trial court is required to state its reasons for

       imposing consecutive sentences. Id. Moreover, a single aggravating

       circumstance may justify the imposition of consecutive sentences. Gilliam v.

       State, 901 N.E.2d 72, 74 (Ind. Ct. App. 2009). Here, the trial court found not

       just one, but a number of aggravating circumstances, including the fact that

       Fuchs was aware that K.S. had autism and behavioral problems; Fuchs held a

       position of trust with K.S. when he molested K.S.; and the overall seriousness

       of his crimes.


[28]   Fuchs contends that his case compares favorably to Rivers v. State, 915 N.E.2d

       141, 143 (Ind. 2009), where Rivers was convicted of two Counts of Class A

       felony child molesting and one Count of Class C felony child molesting for

       molesting his seven-or-eight-year-old niece on two occasions. The trial court

       imposed consecutive thirty-year, advisory terms for the Class A convictions and

       a concurrent four-year term on the Class C felony conviction for a total of sixty

       years. Id. The supreme court, in examining Rivers’ character, noted that he

       Court of Appeals of Indiana | Memorandum Decision 18A-CR-271 | October 10, 2018   Page 14 of 16
       had no criminal history, maintained steady employment, and served as a father

       figure to the victim for a number of years before committing his crimes. Id.

       The victim also testified “that her relationship with Rivers was good and that

       the two of them did a lot of family activities together prior to his crimes.” Id.

       Regarding the nature of the offenses, our supreme court noted that “[t]he record

       does not indicate his crimes occurred over a long period of time, however, or

       that there was any other sexual misconduct on Rivers’ part. Rather, the record

       indicates Rivers molested [the victim] on two occasions (charged as three) in a

       relatively short period of time. . . .” Id. at 144. As such, the supreme court

       concluded that Rivers’ convictions should run concurrently rather than

       consecutively. Id.


[29]   In exercising our power to review and revise sentences, we may compare

       sentences of those convicted of the same or similar offenses, although such

       comparison is not required. Corbally v. State, 5 N.E.3d 463, 471-72 (Ind. Ct.

       App. 2014). Although the defendant in Rivers, like Fuchs, did not commit the

       crimes over a long period of time, did not commit any other sexual misconduct,

       and only molested his victim on two occasions, Fuchs did not stop on his own

       accord. See Rivers, 915 N.E.2d at 144. The defendant in Rivers molested his

       victim twice and stopped, with no other occurrence for seven years; whereas,

       Fuchs was prevented from committing another offense after K.S. disclosed the

       molestations to Girlfriend and a police investigation ensued. Here, we

       conclude that the trial court did not abuse its discretion in imposing consecutive




       Court of Appeals of Indiana | Memorandum Decision 18A-CR-271 | October 10, 2018   Page 15 of 16
       sentences. In sum, we conclude that Fuchs’ aggregate term of forty-two years is

       not inappropriate in light of the nature of the offenses and his character.


                                             CONCLUSION
[30]   Based on the foregoing, we conclude that there was sufficient evidence to

       sustain Fuchs’ convictions, and his sentence is appropriate in light of the nature

       of the offenses and his character.


[31]   Affirmed


[32]   Vaidik, C. J. and Kirsch, J. concur




       Court of Appeals of Indiana | Memorandum Decision 18A-CR-271 | October 10, 2018   Page 16 of 16